Title: To James Madison from Edmund Pendleton, 14 July 1783
From: Pendleton, Edmund
To: Madison, James


Dear Sir
Virginia July 14th. 1783.
I have your favr. Of the 30th., that of the preceeding date hath not yet come to hand; an unexpected call from home last Post day prevented my paying you my respects then, so that you will miss that Lre.
I am sorry to hear of the Insult offer’d to Congress, and the more so for the little respect shewn to their dignity by the Executive of Pennsylvania; even poor dispised Virga. I think would have shewn more spirit on such an Occasion, and not have suffer’d so gross an Insult on those who held the Fœdral Sovereignty, to pass unchastised; nor have been passive Witnesses of so disgraceful a flight to another State for protection, an Illomened commencement of Peace & Independence.

When a thorough Investigation of this Subject comes to be made, I conjecture that the Meeting will be found to have Originated with some restless Creditors in that City, conscious of the Injustice of their demands, & perhaps no great friends to America, who wish to use the just demands of the Army as a cover for hastening Payments by terror—the Class of Creditors I mean are those who when the Continental money was in it’s greatest state of depreciation in the Southern States, purchased it up at from 1000 to 2000 for one, & I am told have procured a Vote of Congress to have them redeemed at 175 for one; a circumstance wch. I learn occasioned much clamour in the Assembly at their late Session, & had some influence in their determination of the great question. You know my Sentiments on this Subject that Justice and the Public faith only require the Repayment of what the holders realy advanced for them, with Interest from the time of the advance (for I can’t distinguish them from the case of Loan Certificates) nor can I think the difficulty of taking the Account, so great as is represented, or if it even was so, that it ought to impede the course of Justice, to charge the States with so enormous a sum to enrich private individuals, which is the more unreasonable, as I fancy it will be found that the greatest part of this money has centred in one State—which hath had in other circumstances sufficient advantages over the others, without adding this, wch. appears, to me at least, unjust. Congress may be thought to countenance this kind of Crs., when in their late Address to the States, they Speak of such Creditors, “who having greater confidence in the States, Received their money & loan Certificates, whilst others refused them.” This is true and just as to numbers who thus acted in the early stages of the dispute from the purest principles of Patriotism; but would be misapplied to those I am now speaking of, who were Spectators of the rapid decline of the money, without an effort to prevent it, nay perhaps with many to hasten it, ’til it came to it’s lowest state, and then engross’d it, with a View by noise & Clamour about public faith & I know not what, unjustly to injure the virtuous Citizens, and fill their own Coffers, without an Atom of Public merit—surely such may be distinguished from the former class, & justice done to both.
The Supine neglect of the Executive to interpose the force of the State on this Occasion, probably had it’s source in the t——d Spirit of the C—f M—j——e, whose nerves are too weak for any exertions, but those of Oratory or the pen. I discover they are paving the way for throwing the blame on Congress, as being unnecessarily alarmed, on wch. subject I suppose they will enlarge—I judge this affair will hasten your Acceptance of one of the Offers of the States for your Session, & sincerely wish that all other affects of it may soon subside.
We have the most pleasing prospect of Plentiful Crops of all kinds, if the weather continues Seasonable; for the present tobacco, the price seems fix’d at 36/ for James River & 30/ for Rappa. tho’ the Speculators as usual, are divided in Opinion Whether it will rise or fall. I am &c
